Citation Nr: 0706020	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  03-25 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a higher evaluation for lumbosacral 
strain, rated as 20 percent disabling from July 10, 2002.

2.  Entitlement to a higher evaluation for patellofemoral 
syndrome of the left knee, rated as 10 percent disabling from 
July 10, 2002.

3.  Entitlement to a higher evaluation for a stress fracture 
of the left pubis, rated as zero percent disabling from July 
10, 2002.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
November 2001 to July 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the questions 
currently under consideration were placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
original ratings, the Board has characterized the rating 
issues on appeal as set forth on the title page.

This case was previously remanded by the Board for additional 
development, including seeking information regarding private 
medical treatment identified by the veteran, and for the 
purpose of additional medical examinations.  On remand, 
evaluation of the veteran's spine and left knee disabilities 
were increased from zero percent to 20 and 10 percent, 
respectively.  These ratings were made effective from July 
10, 2002.

The Court has also held that a claimant will generally be 
presumed to be seeking the maximum benefits allowed by law 
and regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  In the instant case the 
veteran has not suggested that the recently assigned 20 
percent evaluation for lumbosacral strain, and 10 percent 
awarded for patellofemoral syndrome of the left knee, would 
satisfy her appeal for higher evaluations of these service-
connected disabilities.  While she indicated in her hearing 
before the undersigned Veterans Law Judge that she felt she 
deserved at least the lowest level of rating for each of her 
service-connected disabilities, the Board does not construe 
that comment as suggesting that the maximum rating available 
for those disabilities was not being sought.  Therefore the 
Board concludes that the issue of entitlement to a higher 
rating for each of the veteran's three service-connected 
disabilities remains on appeal and is properly before the 
Board.


FINDINGS OF FACT

1.  The veteran's lumbosacral strain is evidenced by normal 
x-rays, forward flexion limited to 60 degrees, and increased 
symptomatology with repetitive use.

2.  The veteran's patellofemoral syndrome of the left knee is 
evidenced by normal x-rays, no instability, and range of 
motion from zero to 140 degrees with retropatellar pain and 
crepitation throughout the range of motion.  

3.  The veteran's stress fracture of the left pubis has 
resolved without sequelae.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a lumbosacral strain have not been met.  
38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 4.1, 4.10, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2006).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's patellofemoral syndrome of the left knee have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2006).

3.  The criteria for a compensable rating for the veteran's 
stress fracture of the left pubis have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.71a, 
Diagnostic Code 5022 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2002.  (Although complete notice was not provided until after 
the RO adjudicated the appellant's claim, "the appellant 
[was] provided the content-complying notice to which [s]he 
[was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised her of what the evidence must show to 
establish entitlement to each of the benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
she had pertaining to her claim.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of each 
issue, and the text of the relevant portions of the VA 
regulations.  

The Board notes that the initial notification did not include 
the criteria for assigning disability ratings or for award of 
an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  However, once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, as is the case here, VCAA notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated.  Dingess, 19 Vet. 
App. at 490.  The Board nevertheless notes that the veteran 
was apprised of the criteria for assigning disability ratings 
or for award of an effective date in November 2006.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and secured examinations in 
furtherance of her claims.  On remand, the veteran was asked 
in a May 2005 letter to identify any VA or private medical 
care she had received that pertains to these claims, and to 
provide necessary waivers so that VA could obtain the medical 
evidence on her behalf.  The veteran never responded to this 
request.  In response to a SSOC issued in November 2006, the 
veteran indicated that she had no other information or 
evidence to submit.  VA has no duty to inform or assist that 
was unmet.  

II.  Background

The veteran was examined on two occasions in connection with 
these claims.  An October 2002 VA examination addressed the 
veteran's stress fracture of her left pubic ramus.  The 
examiner noted that the veteran reported only a little aching 
associated with the weather, and that she does no running or 
jumping.  The examiner found that this disability imposed no 
restrictions or disability.  On examination, the examiner 
found no tenderness or soreness to palpation over the pelvic 
bones.  The veteran had normal station and gait, could toe 
and heel walk, and could squat.  The examiner's diagnosis was 
history of stress fracture of the left pubis, with no 
residuals found on examination.  

The veteran also complained of some pain and a little 
stiffness and fatigability related to the knee, but the 
examiner reported that, other than restricting her ability to 
run and jump, activities which it was said the veteran did 
not participate in, the knee did not prevent her from doing 
anything, and was not causing any dysfunction or disability.  
On examination, the left knee exhibited a very slight 
retropatellar soreness, but was otherwise pain free on 
passive motion.  The examiner noted that there was slight 
suprapatellar pain to palpation, and only slight 
retropatellar soreness and crepitation.  There was no 
effusion, and the knee was stable to medial, lateral, and 
anteroposterior testing; McMurray's was negative.  

Regarding the veteran's spine, the examiner noted that the 
veteran complained of some persistent back pain that she said 
limited her ability as regards heavy repetitive bending and 
lifting activities.  She used no brace or cane, and was 
taking no medications.  Objective findings included that the 
veteran could ambulate without aids or assistance.  There was 
no deformity of the spine, and only a slight amount of 
lumbosacral tenderness and sacroiliac joint tenderness.  She 
could forward flex to 90 degrees, and extend, bend, and 
rotate to 30 degrees, all with pain at the extremes.  X-ray 
examination revealed minimal scoliosis of the spine to the 
left, but otherwise normal examination of the spine, chest, 
left knee, and pelvis.
The veteran could toe and heel walk, and squat.  The 
examiner's diagnosis was lumbosacral strain.  

The veteran was examined again in October 2006.  The examiner 
noted that the veteran has had persistent aching, soreness, 
and tenderness in and around the back since leaving service.  
Repetitive use, bending, and lifting positions bother and 
irritate the back.  The examiner found no radicular 
component.  The veteran uses no assisted devices, and 
reportedly was able to do her normal job.  On examination, 
the examiner found a little bit of tenderness and soreness in 
the back.  The examiner found no increased kyphosis and no 
scoliosis, although otherwise normal x-ray examination 
revealed a slight scoliosis.  Range of motion exercises 
revealed that the veteran could forward flex to 60 degrees, 
extend to zero degrees, laterally flex to 30 degrees 
bilaterally, and rotate to 30 degrees bilaterally, with pain 
at the extremes.  Repetitive use caused increase in ache and 
pain, soreness, tenderness, and fatigability; otherwise there 
were no flare-ups noted.  There was tenderness across the 
back, and some muscle spasms with painful motion.  There were 
no incapacitating episodes noted in the past year.  

This examiner also reported that x-ray examination of the 
veteran's pelvis was normal, and that the in-service stress 
fracture had resolved.  The examiner found there was no 
longer any pain or tenderness over the pelvis, and diagnosed 
a healed pubic stress fracture.  

X-ray examination of the veteran's left knee was also 
reported as normal.  The veteran reported persistent 
patellofemoral pain in the knee, aching and soreness, and 
tenderness and stiffness.  The veteran reported that she wore 
a brace on the left knee at times.  She reportedly could do 
her normal job and engage in normal daily activities.  On 
examination, the left knee flexed from zero to 140 degrees, 
with retropatellar pain and crepitation throughout the range 
of motion.  Repetitive use caused increase in ache and pain, 
soreness, tenderness, and fatigability.  No other flare-ups 
were noted.  Examination revealed that the left knee was 
stable.  The examiner's diagnosis was left knee 
patellofemoral syndrome.  

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects her ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's claims as 
claims for higher evaluations of original awards, effective 
from the date of award of service connection.

A.  Spine

During the pendency of the veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine were 
amended twice.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 2002) 
(effective September 23, 2002); and 68 Fed. Reg. 51454-51456 
(Aug. 27, 2003) (effective September 26, 2003).  The veteran 
was notified of these changes in the supplemental statement 
of the case (SSOC) issued in November 2006.

The first of these, effective September 23, 2002, involve 
only changes to the rating of intervertebral disc syndrome 
(IVDS).  The veteran has not been diagnosed with IVDS, so 
those rating criteria need not be discussed here.  

The second change, effective September 26, 2003, which does 
affect evaluation of the veteran's spine disability, 
renumbered all of the spine diagnostic codes, and provides 
for the evaluation of all spine disabilities under a new 
General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. §  4.71a (2006).  

Because the changes became effective during the pendency of 
the claim, the Board must determine whether the revised 
version is more favorable to the veteran.  See VAOPGCPREC 7-
2003.  However, even if the Board finds the revised version 
more favorable, the reach of the new criteria can be no 
earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000.

The veteran's lumbosacral strain was rated under the old 
rating criteria utilizing Diagnostic Code 5295.  38 C.F.R. 
§ 4.71a (2002).  Under Diagnostic Code 5295, a zero percent 
(non-compensable) evaluation is for application when there 
are slight subjective symptoms only.  A 10 percent evaluation 
is for application when there is characteristic pain on 
motion.  A 20 percent evaluation is for application when 
there is muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in a standing position.  A 
40 percent evaluation, the highest rating available under 
Diagnostic Code 5295, is for application when there are 
severe symptoms, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

As noted, the changes to rating disabilities of the spine 
that became effective September 26, 2003, renumbered all of 
the spine diagnostic codes, and provide for the evaluation of 
all spine disabilities under a new General Rating Formula for 
Diseases and Injuries of the Spine.  Under the new General 
Rating Formula, a 10 percent evaluation is for application 
with forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or vertebral body fracture 
with loss of 50 percent or more of the height.  

A 20 percent evaluation is for application with forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is for application when there is 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is for application when there 
is unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is for application when there is 
unfavorable ankylosis of the entire spine.

The new criteria for rating the spine also provide that any 
associated objective neurologic abnormalities, including but 
not limited to, bowel or bladder impairment, are to be 
evaluated separately under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, Note (1).

Here, the Board finds that the evidence of record does not 
support a higher evaluation under either the old or the new 
rating criteria.  

Regarding the old criteria, award of the higher, 40 percent, 
evaluation would require at least some of the severe symptoms 
listed for that rating, which is not the case here.  There is 
no listing of the whole spine to the opposite side and no 
positive Goldthwaite's sign.  The veteran's limitation of 
forward bending in the standing position was previously 
normal at 90 degrees, and is shown on latest examination to 
be at 60 degrees, which is two thirds of the normal range of 
motion.  This is not indicative of marked limitation.  There 
is no loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or any abnormal 
mobility on forced motion.  

As to the new rating criteria, a higher evaluation is not 
warranted because there is no showing of ankylosis of the 
spine or limitation of forward flexion of the thoracolumbar 
spine to 30 degrees or less, either of which is required for 
an award higher than the currently assigned 20 percent.  Even 
with consideration of any pain the veteran experiences, there 
is no suggestion in the record that pain would equate to 
limitation of flexion half of what the veteran now is capable 
of, which would allow for a higher rating.  

As noted, any associated objective neurologic abnormalities, 
including but not limited to, bowel or bladder impairment, 
are to be evaluated separately under an appropriate 
diagnostic code.  Here, however, the record contains no 
evidence of any objective neurological abnormality, which 
would be expected when the disability at issue is a strain, 
not disc disease.  A higher rating based on separate 
neurologic manifestations of the veteran's lumbosacral strain 
disability is thus not available.  

In sum, as regards the veteran's spine claim, taking into 
account all of the medical evidence of record, the Board 
finds that the disability picture more nearly approximates 
the criteria required for the currently assigned 20 percent 
evaluation, and that a higher evaluation is not warranted 
under either the old or the new rating criteria since the 
original effective date.  

B.  Knee

Disabilities of the knee are rated utilizing the criteria 
found at Diagnostic Codes 5256 through 5263, inclusive.  
38 C.F.R. § 4.71a.  Diagnostic Code 5256 relates to ankylosis 
of the knee, which is inapt here because no such problem is 
shown.  Under Diagnostic Code 5257, compensable evaluations 
are assignable for slight, moderate, or severe recurrent 
subluxation or lateral instability.  Because there is no 
medical evidence of either subluxation or instability, 
Diagnostic Code 5257 is likewise not for application.  
Diagnostic Code 5258 is also inapt because there is no 
evidence of dislocated semilunar cartilage, with frequent 
episodes of locking, pain, and effusion to the joint, which 
would be required for award of a higher, 20 percent, award.  
A higher award is not available under Diagnostic Code 5259, 
removal of symptomatic semilunar cartilage.

Utilizing Diagnostic Code 5260, limitation of flexion of the 
leg at the knee joint, a higher, 20 percent, award would 
require a showing that flexion was limited to 30 degrees.  
Examination found that flexion was to 140 degrees, which is 
normal for VA evaluation purposes.  See 38 C.F.R. § 4.71a, 
Plate II.  A higher evaluation is thus not for application 
utilizing Diagnostic Code 5260.

Utilizing Diagnostic Code 5261, limitation of extension of 
the leg at the knee joint, a compensable award would require 
a showing that extension was limited to 10 degrees.  
Examination found that extension was to zero degrees, which 
is normal for VA evaluation purposes.  Id.  A higher or 
separate evaluation is thus not for application utilizing 
Diagnostic Code 5261.

A higher evaluation is also not available using Diagnostic 
Code 5262, impairment of the tibia and fibula, because there 
is no showing of nonunion or malunion of the tibia and 
fibula.  Even if there were a showing of impairment of the 
tibia and fibula, a higher, 20 percent, evaluation would 
require a finding that there was associated moderate knee or 
ankle disability, which is not shown.  

The highest award available under Diagnostic Code 5263 is 10 
percent, and application could therefore not result in a 
higher rating being assigned.

In sum, a higher evaluation of the veteran's left knee is not 
available under any of the diagnostic codes utilized for 
evaluation of the knee, and an award higher than the 
currently assigned 10 percent is denied for the period 
beginning with the original effective date.  Even with 
problems complained of by the veteran, there is no suggestion 
that her knee impairment is tantamount to greater limitations 
than shown on examination.  Consequently, a higher rating is 
not warranted.  Additionally, while a rating separate from 
any limitation-of-motion rating may be assigned for 
subluxation or instability, as already noted, no such problem 
is shown.  Likewise, for the same reasons, separate ratings 
for extension and flexion are not warranted.  

C.  Stress fracture of the left pubis

As noted, the veteran's service-connected stress fracture of 
the left pubis is currently rated as noncompensably 
disabling.  This disability has been evaluated utilizing 
Diagnostic Code 5022, periostitis.  38 C.F.R. § 4.20 (an 
unlisted condition may be rated as analogous to a listed 
condition if the anatomical location and function are 
similar.)  Periostitis, in turn, is rated based on limitation 
of motion of affected part, as degenerative arthritis.  Here, 
both the October 2002 and the October 2006 examinations found 
that the veteran's stress fracture of the pubic bone has 
resolved, and that there are no functional problems due to 
the old fracture.  Specifically, there has been no tenderness 
or soreness found on palpation, the veteran has normal 
station and gait, and she can toe and heel walk, as well as 
squat.  X-rays of the pelvis are normal.  Both examinations 
reported that the veteran's history of stress fracture of the 
left pubis has left no residual disability.  Absent any 
objective findings on two examinations four years apart, the 
Board can find no basis for award of a compensable rating 
from the original effective date for the veteran's stress 
fracture of the left pubis, and the appeal is therefore 
denied.  

The Board has considered whether consideration should be 
given to a possible extraschedular ratings, but finds that 
the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2006).  The current evidence of record 
does not demonstrate that any of the service-connected 
disabilities at issue has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
Id.  It is undisputed that the disabilities could have an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2006).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of extraschedular 
evaluations is not warranted.


ORDER

Entitlement to a higher evaluation for lumbosacral strain, 
rated as 20 percent disabling from July 10, 2002, is denied.

Entitlement to a higher evaluation for patellofemoral 
syndrome of the left knee, rated as 10 percent disabling from 
July 10, 2002, is denied.

Entitlement to a higher evaluation for a stress fracture of 
the left pubis, rated as zero percent disabling from July 10, 
2002, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


